Citation Nr: 1231420	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  91-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the service-connected paroxysmal supraventricular tachycardia, status post pacemaker implantation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to May 1957.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a January 1990 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) that denied service connection for heart disease with supraventricular tachycardia.  Subsequently, a January 1997 RO rating decision granted service connection for supraventricular tachycardia, but the Veteran appealed the initial 10 percent rating assigned; during the course of the appeal the Board issued a decision in November 2000 that increased the initial disability rating to 30 percent, effective February 1989.

The Veteran appealed the Board's November 2000 decision to the United States Court of Appeals for Veterans Claims (Court), arguing that a rating higher than 30 percent was warranted.  In September 2001 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's November 2000 decision and to return the issue of entitlement to rating higher than 30 percent back to the Board for further consideration.

In April 2011 the Board remanded the case to the RO for the purpose of affording the Veteran a hearing before a Member of the Board (the Veteran had previously testified in September 1998 by videoconference before a Veterans Law Judge who is no longer affiliated with the Board, and he thereafter requested another hearing before a currently active Member of the Board).  In September 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  Transcripts of both hearings are of record.

The Board remanded the file to the Originating Agency for further development in March 2012.  The file has now been returned to the Board for further appellate review.

 

FINDING OF FACT

From February 6, 1989, the Veteran's cardiac arrhythmia has not been productive of more than severe, frequent attacks; he has not had episodes of congestive heart failure, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or workload greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness or syncope. 


CONCLUSION OF LAW

The criteria for initial evaluation in excess of 30 percent for paroxysmal supraventricular tachycardia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7013 (1997); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Codes 7010, 7011 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  However, as this is an initial rating appeal, arising out of an award of service connection, any VCAA notice would have been directed toward the question of service connection.  As that was granted, the VCAA notice requirement is now moot.  Moreover, the claim dates from years before the enactment of the VCAA, precluding timely notice under its provisions.  Regardless, the Veteran was subsequently provided a statement of the case and supplemental statements of the case, which contained the criteria for evaluating the disability at issue; he offered testimony at a personal hearing; and he has been represented throughout his appeal either by an attorney, or a state service organization.  In these circumstances, the purpose of the notice appears to have been met.  

As to the duty to assist the Veteran, service treatment records and Social Security Administration (SSA) disability records have been obtained, as well as treatment records from those VA and non-VA medical providers identified by the Veteran as potentially having relevant treatment records.  In July 2008 the Board remanded the case to afford the Veteran a more current VA examination, which was performed in July 2009 and October 2009, with addendum opinion by the examiner in November 2010.  The Board remanded the file again for medical examination in March 2012, which was performed later the same month.  The Board has reviewed the examination reports and finds the RO substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the VLJ noted that basis of the prior determination and noted the elements that were lacking to substantiate the claim for benefits; specifically, the VLJ elicited testimony regarding the history of the claimed cardiac disorder and also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his current representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In all increased rating claims the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Diseases of the heart are rated under 38 C.F.R. § 4.104.  As addressed in more detail hereinbelow, the rating criteria for diseases of the heart changed effective on January 12, 1998, during the pendancy of this appeal.  Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies, unless Congress provided otherwise or permitted VA to do otherwise, and VA does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

Revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change unless the revised criteria are intended to have a retroactive effect.  That is not the case here.  Thus, the Board will need to consider the claim under the former criteria for the entire appeal period, and under the new criteria for the period when they became effective,  and whichever results in the rating most beneficial to the Veteran (if either) will be applied.

As it happens, however, the diagnostic code under which the Veteran's disability was rated prior to 1998 (Diagnostic Code 7013) and since that time (Diagnostic Code 7010) both provide a maximum rating of 30 percent.  Under the rating criteria in effect prior to January 12, 1998, 30 percent was assigned for severe, frequent attacks.  Effective from January 12, 1998, 30 percent is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by echocardiogram (ECG) or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (1998-2011).  

However, a rating higher than 30 percent may be awarded for sustained ventricular arrhythmia under Diagnostic Code 7011, which was added in 1998.  Under Diagnostic Code 7011, a next higher rating of 60 percent may be awarded for more than one episode of congestive heart failure in the past year; or, workload greater than 3 metabolic equivalents (METS) but not greater than 5 METS results in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Also under Diagnostic Code 7011, a rating of 100 percent may be assigned for chronic congestive  heart failure; or, workload less than 3 METS results in symptoms as described above; or, left ventricular dysfunction with an ejection fraction of less than 30 percent; or, for indefinite period from date of hospital admission for initial evaluation and medical therapy for sustained ventricular arrhythmia; or, for indefinite period from date of hospital admission for ventricular aneurysmectomy; or, with an automatic implantable cardioverter-defibrillator (AICD) in place. 

A note to 38 C.F.R. § 4.104 explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per  kilogram of body weight per minute.  When the level at which dyspnea, fatigue, angina, dizziness or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner on the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used.  Note (2) to 38 C.F.R. § 4.104 (2011).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

As a threshold matter, the only cardiac disorder for which the Veteran is service-connected is paroxysmal supraventricular tachycardia (PSVT).  He is shown by the medical evidence of record to have other cardiac disorders including atherosclerotic heart disease and coronary artery disease (CAD), but service connection for any heart disease other than paroxysmal supraventricular tachycardia was specifically denied by the Board in July 2008.  Accordingly, symptoms attributable to any heart disorder other than PSVT are not relevant toward the rating of his disability.  However, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

As noted in the Introduction, the Board issued a decision in November 2000 that granted an increased rating of 30 percent for the entire period on appeal.  The RO thereupon issued a rating decision in November 2000 that implemented the Board's decision by assigning a rating of 30 percent effective from February 6, 1989.  The Board's discussion below will consider symptomology from that date.

A private  history and physical (H&P) examination in April 1990 states the Veteran  had a history of PSVT for greater than 30 years but had recently developed chest pain and irregular/skipping heartbeat.  He was found to have angina and coronary occlusion and stenosis, and underwent corrective quadruple vessel coronary bypass surgery in May 1990.  The postoperative treatment notes state that atrial flutter was expected to be a persistent but intermittent problem, and that the coronary bypass surgery should have no effect on his intermittent atrial arrhythmias.

Private treatment records show the Veteran complained of palpitations in June 1990 but denied palpitations in October 1990.  In December 1990 the Veteran presented to HCA Redmond Park Hospital with complaint of severe palpitations.  The clinical impression was [nonservice-connected] coronary atherosclerotic heart disease with history of unstable angina, cardiac catheterization demonstrating stenosis and status post coronary artery bypass graft.  The clinical impression was also relevant for history of [service-connected] supraventricular tachycardia with paroxysmal atrial fibrillation for greater than 30 years, and [nonservice-connected] diabetes mellitus, history of hypercholesterolemia, scarlet fever as a child and history of Bright's disease.

The Veteran complained of morning palpitations in March 1991.  He complained of morning palpitations again in April 1991, but EKG was within normal limits.  Palpitations were noted as fairly stable in May 1991 and June 1991.  He denied palpitations in October 1991 but endorsed intermittent palpitations ("off and on") in November 1991.

The Veteran had a VA examination of the heart in March 1995 in which he complained of subjective chest pains and episodes of angina-like palpitations while at rest.  Clinical examination showed no jugular venous distention (JVD) or carotid bruits; the carotid pulses were equal bilaterally.  The heart had a rapid rate (100) but rhythm was regular and sounds were normal.  The examiner's diagnosis was episodes of paroxysmal atrial tachycardia and ischemic heart disease (IHD).

The same VA examiner reexamined the Veteran in December 1995.  The examiner noted the Veteran's medical history in detail.  Clinical examination was relevant for rhythm consistent with sinus tachycardia.  The examiner again diagnosed history of PSVT and IHD with four-vessel coronary bypass.  

The Veteran had a VA Holter monitor analysis in June 1997 to follow-up complaint of rapid heartbeat and skipping.  The interpretation was "predominant rhythm is normal sinus."  

The Veteran received eight days of inpatient treatment at Higgins General Hospital (from September 30, 1997, to October 7, 1997) for tachyarrhythmia, supraventricular tachycardia, atrial flutter and atrial fibrillation.  Other diagnoses listed were status post bypass surgery, chronic anxiety and chronic lumbar pain post-surgery.  

The Veteran had a VA examination in June 1997.  On examination the heart rate was regular at 96 beats per minute and otherwise normal.  The examiner stated the veteran did not have current supraventricular tachycardia; there was also no evidence of congestive heart failure.  There was evidence of previous coronary artery bypass surgery, most likely due to diabetes and history of smoking.  The examiner's diagnosis was atherosclerotic heart disease and coronary atherosclerosis with prior history of myocardial infarction; the examiner also diagnosed intermittent supraventricular tachycardia, presently compensated, and stable angina.

The Veteran testified before the Board in September 1998 that his heart would race on a daily basis despite taking medications.  While sitting down his heartbeat would be fine, but simply walking around would cause tachycardia.  In conjunction with his hearing the Veteran submitted a letter from his VA cardiologist stating the Veteran had experienced an episode of syncope in June that was related to the service-connected paroxysmal atrial fibrillation.
   
VA treatment notes show the Veteran was treated for atrial fibrillation in September 1998 and for atrial fibrillation with previous syncope in November 1998.  He had rhythm monitoring during the period February 17, 1999 to March 6, 1999, that showed one episode of marked tachycardia, but atrial fibrillation was absent and there were no ventricular beats or ventricular tachycardia during the period of recording.  

The Veteran had a VA-contracted examination in July 1999 in which he denied history of dizziness, syncope, chest pain or palpitations.  The examiner noted the Veteran was currently asymptomatic, and the clinical examination was grossly normal.  EKG showed sinus mechanism with no significant changes when compared to previous studies.  In August 1999 the examiner issued an addendum stating that the Veteran's paroxysmal atrial fibrillation was aggravated by his IHD and that the Veteran complained subjectively of feeling tachycardia and palpitations. 

In January 2000 the Veteran complained to the VA clinician of rapid heartbeat and of dizziness when transferring from a sitting position to a standing position.  In March 2000 he complained of atrial flutter and shortness of breath.  A VA cardiology note in July 2000 noted impression of "mild tachycardia."  

The Veteran presented to the VA cardiology clinic in September 2001 for evaluation of his atrial fibrillation.  The Veteran complained of palpitations after eating, although usually the heartbeat felt hard and regular.  The Veteran stated his heartbeat would go out of rhythm approximately monthly and remain so for 1-2 days; he also reported some intermittent chest discomfort and shortness of breath.  Clinical examination was grossly normal.  The impression was paroxysmal atrial fibrillation, currently with normal sinus rhythm (NSR), as well as CAD.   During follow-up in January 2002, the clinical impression was essentially the same as the previous outpatient treatment note.

VA outpatient cardiology notes dated in May 2002 show the Veteran complained of palpitations on a daily basis, although with less associated discomfort in the chest and back.  Clinical examination was again grossly normal.  The impression was paroxysmal atrial fibrillation with frequent bouts by history but currently NSR.  The main clinical goal was to control the heart rate during paroxysms.

In October 2002 the Veteran presented to the VA cardiology clinic reporting palpitations more frequently during the past 2 weeks.  He currently had a Holter monitor in place.  Clinical examination was positive for tachycardia.  The clinical impression was atrial fibrillation currently in flutter; the treatment plan was to refer the Veteran for pacemaker.

The Veteran called the VA clinic in December 2002 to report he had awakened several times during the night for rapid heartbeat of up to 120 beats per minute.  He endorsed feeling shaky but denied shortness of breath or chest pain.  The Veteran was advised to seek care at an emergency room, although it is not clear that he sought this care.

In April 2003 a VA cardiologist noted that recent EKG had shown flutter with 3- and 4-to-1 conduction.  The Veteran was currently in regular rhythm, which could be either sinus or flutter, but the important thing was that his rate was controlled.  The cardiologist noted the Veteran had not pursued the question of a pacemaker, and such intervention did not currently seem to be necessary.   The cardiologist noted essentially identical observations in October 2003.

The Veteran had a VA cardiac C&P examination in March 2004.  The examiner recorded the Veteran's cardiac history in detail, noting history of PSVT and CAD.  The Veteran complained of current significant intermittent exertional chest pain, as well as intermittent periods of atrial fibrillation.  He also reported that his daily activity was extremely limited, which appeared to be primarily due to his degenerative spine disorder although he also had exertional angina.  Physical examination showed heart rate of 74 and grossly normal heart.  EKG showed first-degree atrioventricular (AV) block and non-specific STT wave abnormalities.  The examiner stated there was no doubt the Veteran had severe atherosclerotic coronary heart disease to include severe CAD; the Veteran also had a history of PSVT that was a separate disease entity not related to the coronary atherosclerotic heart disease. (CAHD)

The Veteran presented to the VA clinic in April 2004 complaining of fast and sometimes irregular heartbeat with mild activity.  The clinician noted the Veteran's medications had been changed.  The Veteran complained of occasional dizziness but denied syncope; he reported frequent falls due to gait instability (attributed in VA treatment notes to alcohol abuse, diabetic/lumbar neuropathy and back pain).  The Veteran could not remember his last episode of atrial fibrillation.  The clinician noted the Veteran's dizziness was related to orthostatic stress and that there was no documentation of atrial fibrillation recurrence.

The Veteran had a VA Holter monitor consult in May 2004 that showed predominant rhythm to be sinus, at average heartbeat of 64 beats per minute.  There were no isolated ventricular ectopies and 19 isolated supraventricular ectopies; the longest pause was 1.5 seconds and there was no evidence of atrioventricular dissociation or block.

A VA cardiology note in May 2004 states that although there had been no documentation of symptoms while wearing the Holter monitor the Veteran complained of intermittent palpitations.  He complained of fast heartbeats at his house associated with dizziness and weakness, and on another occasion he sought treatment for arrhythmia in the emergency room.  The clinical impression was recurrent palpitations without documentation of arrhythmia.     

The Veteran was transported to the VA emergency room in July 2004 for medical clearance to be taken into custody by the Federal Bureau of Investigation (FBI).  The Veteran complained of occasional chest pains lasting less than 2-3 minutes at a time.  The heart was grossly normal on examination, EKG was not suggestive of any acute disease and the Veteran had no exertional symptoms.  He was accordingly medically cleared to be taken into FBI custody.

In September 2004 the Veteran returned to the VA cardiology clinic complaining of palpitations, which he reported had increased since having delirium tremens (DTs) one month previously while being forcibly weaned off narcotic pain medications.  Then palpitations were reportedly 1-2 times per day and lasting 5 minutes to several hours; however, he denied current palpitations.  Clinical examination showed heartbeat occasionally irregular with borderline tachycardia.  The clinical impression was atypical atrial flutter with history of paroxysmal atrial fibrillation.  

A VA cardiology note in January 2005 states the Veteran reported having gone to the local emergency room 4-5 times since his previous visit due to palpitations, that he reported had been characterized as "flutter" rather than "fibrillation."  On each occasion he was given intravenous medication and symptoms improved.  The Veteran denied syncope, pre-syncope or chest pains.  EKG showed typical flutter with variable atrioventricular conduction (predominantly 4:1).  The clinical impression was persistent flutter, apparently typical, and perhaps requiring ablation to rule out atrial thrombus.  The Veteran thereafter underwent VA cardiac catheterization, which was negative for thrombus.  Transesophageal echocardiogram (TEE) showed an ejection fraction of 65 percent.  

In May 2005 the Veteran reported to the VA cardiology clinic that he had marked reduction in symptomatic palpitations since his recent TEE, and had not had any more emergency room visits although he continued to feel occasional irregular  heart action.  He reported occasional chest pain attributed to the catheter.  The clinical assessment was atrial fibrillation or flutter, improved but with continued intermittent episodes of presumptive atrial fibrillation.  The Veteran was discharged from the clinic because he was due to begin serving a federal prison sentence for trafficking his pain medication.  

Treatment records from St. Elizabeth's Hospital, while the Veteran was incarcerated, show ejection fractions of 50-55 percent and 64 percent in January 2006.  The Veteran developed palpitations in July 2006 and underwent a 5-day inpatient treatment for ablation; later in July 2006 he complained of continued palpitation and underwent cardioversion (electric shock) to restore the sinus rhythm.  
In September 2006 he was treated as an inpatient for 7 days for atrial flutter and was fitted with a pacemaker (the Veteran was granted a 100 percent evaluation for inpatient treatment status post pacemaker implantation for the period September 13, 2006 to December 1, 2006, reverting to 30 percent from that date).  In November 2007 he was again treated as an inpatient for 7 days after experiencing palpitations and lightheadedness; ejection fraction during the period was 50-55 percent.  

Subsequent treatment notes from the Federal Bureau of Prisons through March 2009 show the Veteran continued to be followed for atrial fibrillation with cardiac pacemaker; he was also wheelchair-bound due to a low back disc injury.  He had periodic pacemaker checks through the University of Kentucky Cardiovascular Clinic that show no clinically significant complaints.  

A VA cardiology clinic note in June 2009 states the Veteran had a history of persistent atrial flutter even after several ablations.  The Veteran did not have current symptoms and clinical examination was grossly normal.  In August 2009 he had no major complaints other than an occasional "skipped beat" especially at night but this was not particularly bothersome; recent echocardiogram had been essentially normal.  Notes in November 2009 and February 2010 stated that no tachyarrhythmia had been noted since the last pacemaker interrogation and the device was working normally, and although the Veteran continued to have long-term persistent atrial flutter his heart rhythm issue was stable.  In May 2010 it was noted that one episode of fibrillation had been detected but the pacemaker was functioning normally.       

The Veteran had a VA C&P examination in July 2009.  The examiner reviewed the claims file and noted long history of CAD and chest pain with dyspnea on minimal exertion.  Also, ECG in June 2009 had shown left ventricular hypertrophy and restrictive physiology, which could explain the Veteran's symptoms.  The examiner diagnosed CAD status post bypass surgery 20 years ago with progressive disease since then, with recent abnormal nuclear test suggesting ischemia and catheter suggesting occluded graft.  The examiner stated there was no doubt in his mind the Veteran was unemployable due to his cardiac disorder.

In  October 2009 the VA examiner cited above performed another examination and stated the Veteran's symptoms were unchanged since the previous examination (i.e., the Veteran did not complain of chest pain or shortage of breath, and clinical examination showed regular rhythm at rate of 60).  The Veteran was in a wheelchair due to neurological problems; he was being managed with a rate control strategy and had no complaint of symptoms except when he exerted himself with his walker.  It was very difficult to determine how much of his disability was due to the rhythm disorder.  With regard to employability, it was very unlikely the Veteran could be employed, aside from the fact that he was over 70 and had done physical labor in the past.

In November 2010 the VA examiner cited above issued an addendum stating it did not appear the Veteran was significantly impaired by his tachycardia, alone, since he denied symptoms referable to it and it was controlled medically.  The examiner also did not feel the Veteran was unemployable due to his tachycardia alone.  The Veteran's level of METs was difficult to determine because he was wheelchair-bound and could not exercise, but the estimate would be less than 4 METs. The examiner stated an opinion that he did not think a significant part of the Veteran's disability (i.e., more than 30 percent) was due to his tachycardia. 

The Veteran presented to the emergency room of Tanner Medical Center in August 2011 complaining of his heart "racing" on several occasions in the past few days.  Physical examination was grossly normal; current EKG showed an electronically ventricular paced rhythm at a rate of 65.  The Veteran was given fluids and discharged home; the clinical impression was palpitations and dizziness.  

The Veteran underwent surgery to have his pacemaker reimplanted in September 2011, apparently a scheduled battery change.  The Veteran's disability rating was changed to 100 percent from September 2, 2011 to November 30, 2011, as temporary total evaluation following reimplantation per 38 C.F.R. § 4.104, DC 7018, after which it reverted back to 30 percent.

The Veteran testified before the Board in September 2011 that he feels entitled to higher compensation because his heart beats too fast and too hard; he also experiences dizziness.  The Veteran stated he had a second pacemaker implanted a few weeks before the hearing and would be submitting a claim for temporary total evaluation due to that surgery.  The Veteran stated he had last worked approximately 10 years earlier, and would not be able to accept a job currently because he was in a wheelchair. 

The Veteran presented to the emergency room of Tanner Medical Center in January 2012 complaining of chest pain.  Stress test was noted to be normal, and X-ray was noted to be were normal with no indication of significant cardiopulmonary disease.  The Veteran was discharged with a diagnosis of probable costochondritis (inflammation of the cartilage on the anterior chest wall).

The Veteran had a VA examination in March 2012, performed by a physician who reviewed the claims file and the VA treatment record.  The Veteran reported onset of palpitations and tachycardia in service in 1955; he had a pacemaker implanted in 2006 but symptoms were only partially relieved; he continued to experience intermittent episodes of palpitations about 1-2 times per week and lasting 10-60 minutes and accompanied by dizziness.  He also complained of chest pains 1-2 times per week with symptoms lasting up to a day; chest pains at rest and with activity; and, dyspnea with minimal exertion.  Medication for chest pain resulted in partial relief of symptoms.  The examiner noted the Veteran to have a number of comorbid heart conditions; specifically, CAD, implanted cardiac pacemaker, atrial fibrillation and atrial flutter.  The Veteran was currently taking metropolol for PSVT and for CAD, isosorbide for CAD/angina and Coumadin for atrial fibrillation.  The Veteran had never had myocardial infarction, congestive heart failure, heart valve conditions, pericardial adhesions or infectious heart diseases.

The examiner noted history of constant atrial fibrillation and intermittent atrial flutter (1-4 episodes in the past 12 months), with history of CABG in 1991, implanted pacemaker in 2006 and multiple previous attempted ablations for atrial fibrillation and flutter.  On physical examination the Veteran's heart rate was 68 and his rhythm was irregular.  The point of maximum impact was not palpable.   Heart sounds were normal; there was no jugular-venous distention and the lungs were clear on auscultation.  Peripheral pulses were normal and there was no peripheral edema.  Blood pressure was 105/51.  No other pertinent physical findings, complications, conditions, signs and/or symptoms were noted.  There were some scars related to previous surgical procedures, but none of such scars were painful or unstable and the total area of the scars was not greater than 6 square inches; also observed was a well-healed vertical scar on the chest midline from previous CABG.  The examiner noted that echocardiogram in June 2009 had shown evidence of cardiac hypertrophy and EKG in September 2011 had shown arrhythmia.  Perfusion study in January 2012 was normal and showed left ejection fraction was calculated to be 64 percent.  Current chest X-ray was normal, with no indication of cardiopulmonary disease.  

The examiner estimated current METs to  be 1-3; this limitation of METs level was due to multiple factors, not just the heart condition (the examiner listed chronic back pain and peripheral neuropathy, both of which limited ambulation and physical activities), but the percentage could not be accurately measured.   In terms of limitation of employment, the examiner stated the Veteran needed a walker for ambulation even very short distances and otherwise needed a motorized scooter, and would have difficulty with jobs requiring physical labor due to his cardiac symptoms, back problem and peripheral neuropathy of the lower extremities.  The examiner stated there was no evidence of heart failure on current examination and no indication in treatment records of congestive heart failure; there was also no evidence of left ventricle dysfunction.  Again, the examiner stated current METs level was 1-3 and ejection fraction was 64 percent.

The Veteran presented to the emergency room of Tanner Medical Center in April 2012 complaining of near-syncopal episode lasting 3-4 days.  Current X-ray was normal and EKG was consistent with previous studies.  The discharge diagnosis was palpitations, dyspnea, weakness, near-syncopal episode with history of CAD, permanent pacemaker and history of benign prostatic hypertrophy.

On review of the evidence above the Board finds no basis under the old or new rating criteria under which an increased rating may be assigned.  As previously indicated, under the earlier criteria, a 30 percent rating is assigned for "severe, frequent attacks" of tachycardia.  Nothing more than this has been demonstrated, and indeed, the Veteran's symptoms have been frequently described as "intermittent" or "recurrent" rather than "frequent."  

In regard to the criteria in effect since January 1998, the criteria to evaluate supraventricular arrhythmias similarly provides for a maximum 30 percent rating.  A higher rating is possible under Diagnostic Code 7011, but in this case there is no evidence of any episodes of congestive heart failure or left ventricular dysfunction, and ejection fraction has always been greater than 50 percent.  In regard to METs, the VA examiner in November 2010 estimated METs as less than 4, but immediately thereafter he stated that the service-connected tachycardia was only responsible for 30 percent or less of the overall disability, which plainly attributes the METs level to the nonservice-connected CAD rather than the service-connected tachycardia.  The VA examiner in March 2012 was unable to articulate a percentage, but noted that the limitation of METs (1-4 METs) was due in part to the nonservice-connected back disorder and peripheral neuropathy; given that the left ejection fraction was 64 percent, and given also that the Veteran's CAD is not service-connected, this finding is consistent with the opinion of the VA examiner in November 2010.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility in reporting his symptoms, nothing in his lay evidence shows his service-connected disability approximates the schedular criteria for a higher rating.  The Veteran has simply asserted his belief that he should be paid at a higher rate, without attempting to show that he meets the criteria for a rating higher than that currently assigned.
  
In a post-remand Appellant's brief dated in April 2002 the Veteran's representative requested extraschedular evaluation for the service-connected tachycardia, asserting that the disability was shown to cause "marked interference with employment or frequent periods of hospitalization" and thus met the criteria for extraschedular consideration.  The RO considered extraschedular evaluation in the most recent SSOC, issued in May 2012.  The Board may accordingly consider the question of extraschedular evaluation without causing prejudice to the Veteran.

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, so referral for extra-schedular consideration is not appropriate.  Thun, id.  

Finally, the Court has recently held that a request for a total evaluation for unemployability (TDIU) due to service-connected disabilities, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran has not raised a formal claim for a TDIU, and the RO has not adjudicated such a claim.  However, the VA examiner in July 2009 stated the Veteran was unemployable due to his cardiac disability, and therefore, the Board must determine whether the Veteran's claim for increased includes a claim for TDIU benefits.  That examiner's statement, however, was a clear reference to the Veteran's non-service connected heart disabilities, and as such it does not reasonably raise a TDIU claim that requires its own adjudication.  

Likewise, the Board notes that the file contains an April 2007 letter from Charles Koah, a licensed rehabilitation counselor.  Mr. Koah stated he had reviewed the Veteran's VA claims file, and although he had not personally interviewed the Veteran he had talked to the Veteran's wife, who reported the Veteran had several recent surgeries due to his service-connected heart condition [sic] and was currently wheelchair-bound due to his PSVT [sic].  Based on the severity of the PSVT, Mr. Koah stated the Veteran would most likely be 100 percent disabled from any type of work, and that the disability "markedly interfered" with any type of employment.  

Significantly, Mr. Koah did not examine or speak to the Veteran, and erroneously believed that the Veteran was wheelchair-bound due to the service-connected PSVT (the record shows the Veteran is wheelchair-bound due to other factors unrelated to PSVT including cerebellar degeneration, alcohol abuse, diabetic/lumbar neuropathy and back pain).  Moreover, although he reportedly reviewed the Veteran's file, he made no specific reference to any of its content to support his assertion.  In view of that, together with the fact that the rating criteria contemplate levels of physical activity capabilities expressed in METs, and this Veteran's diminished capabilities are shown as overwhelmingly due to disabilities other than the one at issue, the Board does not read this statement as reasonably raising a claim for TDIU benefits that would require a specific adjudication.   

In sum, the Board has found the criteria for a rating in excess of 30 percent for the service-connected PSVT are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.     


ORDER

Entitlement to an initial rating higher than 30 percent for the service-connected paroxysmal supraventricular tachycardia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


